Name: 2011/209/EU: Council Decision of 28 February 2011 on the signing, on behalf of the Union, and provisional application of the Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union
 Type: Decision
 Subject Matter: cooperation policy;  research and intellectual property;  air and space transport;  America;  international affairs
 Date Published: 2011-04-05

 5.4.2011 EN Official Journal of the European Union L 89/1 COUNCIL DECISION of 28 February 2011 on the signing, on behalf of the Union, and provisional application of the Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (2011/209/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 100(2), in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Commission has negotiated on behalf of the Union a Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union (hereinafter the Memorandum) in civil aviation research and development and Annex 1 thereto on SESAR-NEXTGEN cooperation for global interoperability, in accordance with the Council Decision of 9 October 2009 authorising the Commission to open negotiations. (2) The Memorandum and Annex 1 were initialled on 18 June 2010. (3) The Memorandum and Annex 1 should be signed and applied provisionally, pending the completion of the procedures for the conclusion of the Memorandum. (4) It is necessary to lay down procedural arrangements for the participation of the Union in the Joint Committee established by the Memorandum, the resolution of disagreements and the termination of Annexes and Appendices to the Memorandum, HAS ADOPTED THIS DECISION: Article 1 The signing of the Memorandum of Cooperation NAT-I-9406 between the United States of America and the European Union and its Annex 1 is hereby approved on behalf of the Union, subject to the conclusion of the Memorandum. The texts of the Memorandum and Annex 1 are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Memorandum and its Annex 1 on behalf of the Union. Article 3 Pending its entry into force, the Memorandum shall be applied on a provisional basis by the Union from the date of its signature. Article 4 1. The Union shall be represented in the Joint Committee established under Article III of the Memorandum by the Commission, assisted by representatives of the Member States. 2. The Commission, after consultation with the Special Committee appointed by the Council, shall determine the position to be taken by the Union in the Joint Committee, including with respect to: (a) the adoption of additional Annexes to the Memorandum and Appendices thereto; (b) the adoption of amendments to Annexes to the Memorandum and Appendices thereto. Article 5 The Commission may take any appropriate action under Articles IIB, IV, V, VII and VIII of the Memorandum. Article 6 The Commission shall represent the Union in consultations under Article XI of the Memorandum. Article 7 The Commission shall regularly inform the Council of the implementation of the Memorandum. Done at Brussels, 28 February 2011. For the Council The President FELLEGI T.